 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlliedFoodWorkersDistrictUnionNo. 103affiliatedwithAmalgamatedMeat Cutters &ButcherWorkmen of North America,AFL-CIO(GeneralFoodsCorporation,MaxwellHouseDivision)andEmmy Lu Hutson and AnnabelleFrancesWarchol.Cases23-CB-846and23-CB-846-2August 27, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn August 19, 1968, Trial Examiner BoydLeedom issued his Decision in the above-entitledproceeding,findingthatRespondenthadnotengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed, as set forth in the attached Decision.Thereafter the General Counsel filed exceptions tothe Decision, together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andtheentire record in this case, and adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint be, and it hereby is,dismissedin its entirety.'We agree withthe TrialExaminer's conclusion that the complaint bedismissed,but solely on the ground that the General Counsel has notestablished by a preponderance of the evidence that Respondent handledthe grievances in the manner which it did becauseof thegrievants'nonmembership in the RespondentUnionIt is unnecessary to decidewhether the grievances were meritorious.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBOYD LEEDOM, Trial Examiner: These consolidated caseswere tried in Houston, Texas, on June 5 and 6, 1968.Separate charges, by the individuals named in the captionhereof, were dated and filed April 12; and the documentcontaining the order consolidating the cases, and thecomplaint issued on the charges, is dated May 10; all in1968.The thrust of the complaint as to Warchol is that theUnion failed and refused to process a grievance (filed byher complaining of inequities in overtime assignments)because she was not a union member; and as to Hutsonthat the Union refused to process a grievance she filed(complaining that her employer failed to award her apromotion to which she was entitled by reason ofseniority) because of union interference inasmuch as shewas not a union member; all in violation of Section8(b)(l)(A) and 8(b)(2) of the National Labor RelationsLabor Management Relations Act, as amended.Respondent's Answer denies specifically the paragraphsof the Complaint alleging restraint and coercion of theemployees in the exercise of Section 7 rights under theAct, and affirmatively avers it has not engaged in any actsattempting to cause discrimination or of interference withthe rights of the Charging Parties Warchol and Hutson.At the opening of the trial counsel for the Respondentmoved to dismiss the complaint for the reason it fails tostate an actionable cause in that there is no allegation thatRespondent acted in bad faith, or was unreasonable,capricious or arbitrary respecting the grievances filed bytheCharging Parties. This motion was denied and thecase was tried on the issues raised by the allegations ofthe complaint and the denials contained in the answer.On all the evidence adduced, on my observation of thewitnesses as they testified, and on careful consideration ofthe briefs filed, I make the determination, on the basis ofthe findings of fact and conclusions of law hereinafter setout, that the General Counsel has failed to prove by apreponderance of the credible evidence, any violation ofthe Act by Respondent and therefore recommend that thecomplaint be dismissed.FINDINGSOF FACT AND CONCLUSIONS OF LAWITHE JURISDICTION OF THE BOARD THE LABORORGANIZATIONRespondent admits, and I find, that the allegations ofparagraphs 3, 4, and 5 of the complaint are true,respecting the nature and the extent of the business andcommerce of the Employer Maxwell House Division ofGeneralFoodsCorporation;and the nature of theRespondentUnion; and therefore conclude that saidMaxwellHouseDivision is an employer engaged incommerce; and that Respondent is a labor organization;within the meaning of the Act; and that this proceeding isthereforewithin the jurisdiction of the National LaborRelations Board.If.THE ALLEGED UNFAIR LABOR PRACTICESA.Warchol's GrievanceOn March 5, 1968, Annabelle Warchol filed a grievancegrowing out of claimed discrimination in the failure togrant her a proper share of overtime because of asystematic favoritism of chief steward of the Union,Onoray Davis. This, as she charged, came about in theimplementation of the overtime plan negotiated betweentheEmployerandRespondentUnion,bargainingrepresentative of the employees in the unit of which she isa part.TheWarcholwrittenstatementof the grievance,GeneralCounsel'sExhibit 3, shows the signature ofWarchol on the line provided on the form for the grievingemployee'ssignature.Inadditionhowever to her178 NLRB No. 41 ALLIED FOOD WORKERS DIST. 103signature,thenames of other employees appear assignatures in blank space on the form, following the linesprovided for the statement of the grievance, and near thesignature of Warchol.The testimony of various witnesses create something ofa dispute as to whether this grievance was the grievance ofWarchol alone or of the other employees whose namesappear near hers on the grievance form. This issue issignificant to this extent If all the employees whosenames appear on the form were actually grievants, theUnion's withdrawal of the grievance (if detrimental toemployees' rights) would have been detrimental to all theemployeesandnotWarcholaloneandthereforedetrimental to union employees as well as nonunionemployees.For the evidence shows, and I find, thatcertain of the employees whose names appear alongsidethatofWarchol,areunionmembersOne,FriedaHeuermann, is a department steward. Thus suchcircumstance tends to establish that the Union's actionrespectingthegrievancewasnotbasedonunionconsiderations.Warchol testified that she did not know how the othersignaturesgot on the grievance. Counsel for the GeneralCounsel argues that this circumstance plus the fact thatthe form shows at the appropriate place that the grievanceis"From" Warchol makes it hers alone. This however isnotpersuasiveand from all the evidence adduced,particularlytheunexplainedappearanceofothersignatures on the grievance, of persons whose right toovertimeworkwould be in jeopardy the same asWarchol's right, if the grievance were valid, requires afinding which I make, that this was actually the grievanceof all the employees whose names appear on the grievanceform near the signature line. Counsel for the GeneralCounselnotesin the brief that none of such persons whosenames appear there testified. Inasmuch as the burden ison the General Counsel to establish his case by apreponderance of the evidence the failure to call thesewitnesses to refute the reasonable conclusion drawn fromthe written instrument that they were grievants, must becharged to the General Counsel.The record reveals onlyin a generalway the companypractice on assignment of overtime, established by thecontractbetween the Union and the Company. Theovertimeassignmentsystem applies in 6-month segmentswith the senior employee at the beginning of each 6-monthperiod being offered the first overtime available. Thisemployee is then shown on the overtime list to have hadthe number of hours of overtime actually worked; or if herefuses the work he is charged double the hours ofovertime actually worked by whoever took the assignment.Thus he becomes the high person insofar as overtimeassignmentsare concerned, and the last to get anotherassignment.The next offer of overtime goes to the personat the bottom of the list and this employee is chargedeither the amount of overtime he works, or if he refusesthe assignment, double the overtime involved; and hetakes a position near the top of the list according to theamountof overtime charged to him. Each successiveassignmentthen goes to the person at the bottom of thelistwhich is graded down, not according to seniority butrather according to the number of hours of overtimecharged each employee. If however the person at thebottom of the list, entitled to the overtime work beingoffered,isabsentfor various reasons, and the overtimecannot be offered to him because of his absence, he is notcharged with double the amount of overtime involved fornonacceptance, but is excusedand remainsat the bottom229of the list entitled to the next offer. One of such excusedabsences is absence due to activityas a unionofficial.Other absences relieving the employee from a charge ofunaccepted overtime are jury duty, sickness and any otherpersonal leave granted by the Employer in writing.The record is not entirely clear as to all of the detailsof this overtime system, either from the testimony ofwitnesses relating thereto, or the statement made to therecord by counsel for Respondent with which there wasacquiescence by all parties. The foregoing explanationhowever appears to be correct insofar as the recordreflects the system. It furnishes adequate background foranunderstandingof the substance of theWarcholgrievance.Onoray Davis, Respondent's chief steward, maintainedpreferred status respecting overtimeassignmentsbecauseof the great amount of time he was absent from duty onunion businessas chief steward. The testimony revealsthathewas granted by the Company, under thecollective-bargaining agreement with the Union, 10 hoursabsence weekly for the performance of union business, andwas entitled to take as much more than 10 hours as hispositionas unionsteward required. The time in excess of10hours lost from hisregularemployment,wascompensated by the Union. Nothing in the agreementrespecting overtime work, or in the evidence adduced,makes clear whether Davis should have been excused fromoffers of overtime that came to him duringabsences inexcess of 10 hours onunionactivity,but under thepractice it appears he was excused. Furthermore thisuncertainfactor is not relevant to the issues hereinasmuch as the General Counsel'scaseisnot structuredto the point. Thus no evidence was adduced to show, andnone tends to show, why the Company's practice ofapplying the overtime formula to both periods, should notapply to both; or any rational basis formaking adistinction between the 10 hours allowed Davis by theCompany forunion business,and the weekly excess, ifany, over the 10 hours. If the practice actually does differas to the two periods, or if there is a substantial basis fordistinction, it was the burden of the General Counsel tomake the proper showing.The Warchol grievance never got beyond Step I. Theprocedurecontainedinthecollective-bargainingagreement,provides that in Step I the grievance shall bereducedinwritingand shall be "taken up by the ChiefSteward. . ." (Onoray Davis,in this case)and otherspecifiedpersons including one or more managementrepresentatives, and if not settled in 7 days the grievanceshallpass to the next step. Whether under either thepractice or the contract, attendance of any other personthan the steward and management representative, iscompulsary. does not appear from the evidence.A few days after the Warchol grievance was filed in thepersonnel office of the Employer, Jim Luster,assistantpersonnel manager and Onoray Davis, chief steward, mettoconsider accumulated grievances.Davis' testimonystands as the only explanation of the disposition made ofthe grievance at this meeting with Luster. He advisedLuster that the thrust of the grievance, that is, "that he(Ray Davis) be charged with the overtime hrs., he isexcused by the Co. & paid by the Union" did notconstituteavalidgrievancebecause he,Davis,wasexcused from the application of the overtime rule when onunion business. Davis and Luster than completed a "StepIMeeting" form, (appearing on the reverse side of thestatement of the grievance, G.C. Exh.3) Davis signing aschiefstewardand J. Luster signingaspersonnel 230DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative In the appropriate box an X indicated thatthe matter was "Settled" rather than "Passed to Step II "Under the heading "Settlement" on this form appears thehandwritten notation "Withdrawn at Union Request."It is this disposition of the grievance that provokedWarchol to file the charge in the instant proceeding. Therecord is clear that she was not present at the meetingwhen the grievance was withdrawn, and insofar as theevidence shows, no other person was present with Davisand Luster.Counsel argues, as an element of the violation, that theindication the grievancewas "Settled" in Step I iserroneous because Warchol testified the grievance was notsettledObviously this interpretation placed on the word"settled" implies that if the case had been "settled"Warcholwould have been granted some relief Thisinterpretation does not seem warranted. For "settled,"thus interpreted,would preclude final settlement of agrievance in Step I except where relief was granted thegrievantPerhapsabetterwordwouldhavebeen"Denied", but regardless of the implications of the word"settled" as used to indicate the disposition made of thegrievance, the argument seems beside the point So doesthe other argument that Warchol was never granted ahearing in Step II of the grievance procedure For thecrucial question is whether the grievance was stopped inStep I because Warchol was not a union memberIt is the thrust of the Respondent's defense that suchpreferred treatment as was accorded Davis with respect toovertime assignments, came to him rightfully under theagreement made and entered into between the Union andtheEmployer, and that the grievance thus necessarilylacked merit, based as it was on a proper implementationof the system in effect for overtime assignments; and thatthe grievance was therefore properly withdrawn I findand conclude that the evidence substantially supports thisdefense;and that the General Counsel has failed toestablish by a preponderance of the evidence either (1)that the grievance was meritorious or (2) that thewithdrawal was because of Warchol's nonmembership inthe Union.Counsel for the General Counsel concedes that his caseconsists of two parts, (1) that the Union failed to processthe grievances (a part of the case well established if by"process" it is meant that the grievance be taken throughallthe steps including arbitration), and (2) that theUnion's failure and refusal to process the grievance wasbecauseWarchol was not a member of the Union In hisbrief,counselmakes it clear that apart fromnonmembership in the Union there are "no arbitrary,irrelevant or invidious considerations involved in the case.."This eliminates all question as to whether OnoraryDavis withdrew the grievance because the advantage heenjoyed personally in overtime work assignments wasplaced in jeopardy. Inasmuch as the chief steward had thispersonal interest in the subject matter of the grievance, itwould have been discrete for the Union to arrange for thehandling of the grievance by some other union official, butthisfailure in the light of the lack of merit in thegrievance, cannot in my judgment convert this matter intoan unfair labor practice, and as previously indicated thecase was not tried on this theory and evidence was notadduced to support unfair representation because of thechief steward's personal interest in the subject matterConsiderable emphasis was placed at the trial on thefailure of Respondent to have Warchol present in the StepIconsideration of the grievance, and its withdrawal in herabsence from the session This is also stressed in the briefGranting, however, that it would have been tactful andconsiderate handling of the grievance, to have invitedWarchol to be present at the Step I meeting, it is notclear from the record and I cannot make a findingsupported by credible evidence, that the failure to do soconstituted a violation of either the rules or the practicerespecting grievance handling. Again, this lack of finessein handling the grievance, in the light of its lack of merit,andevenwhen considered along with such othercircumstances as might point toward a violation, cannotbe treated as adequate support for a finding of an unfairlabor practice.While a union's methods in handling grievances fornonmembers should often be viewed critically, on theother hand there must be a preponderance of evidence ofdiscriminatory treatment before an unfair labor practicecan be found; otherwise the machinery set up for handlingaheavyflow of complaints, will become undulyencumberedIfail to find substantial evidence to support a findingof an unfair labor practice here In reaching this decisionsome weight is given to the fact mentioned early in thisdiscussion that the totality of the evidence, especially thewritten document itself, leads to the conclusion that theWarchol grievance actually was made not only forWarchol, but also in behalf of some union memberemployees whose interests respecting the subject matter ofthe grievance, were the same as Warchol'sCounsel for Respondent makes two other points indefenseNeither is of great force, but both tend tobecloud the General Counsel's case. The first point restson this fact It would be very difficult to ascertain fromtherecord,asmade,whetherWarcholwas in herdepartment long enough to be entitled to overtime workwhen she filed her grievance. This is due to a discrepancyin her testimony at the trial and in her pretrial affidavit, adiscrepancy which created general confusion that engulfednot only Warchol but counsel for the General Counsel aswellThis defect in the case was not necessarily adeliberate falsification but an uncertainty as to a fact thatsurely could have been cleared easily by offering companyrecords as to the time Warchol entered the department.The second point is that th;, Union had processed othergrievances forWarcholwhen she was not a unionmember. The evidence on this point, however, is not suchas to add substantially to Respondent's other defensesB The Hutson GrievanceThe allegations of the complaint respecting Hutson aredismissed for the same basic reason as the Warcholgrievance, that is according to the evidence, the grievancewas without merit, not entitled to processing beyond StepI;and it was not because of Hutson's lack of membershipthat the Union did not process it further.The evidence reveals, and I find, that an openingoccurred in a laboratory technician's job on March 7,1968Hutson and several other employees applied for thepromotion. Under the terms of the collective-bargainingagreement the position would go to the senior employeewho possessed all the necessary qualifications includingcertain adequate "test scores" obtained on examinationstaken before the notice of the job vacancy "came down"from a 3-day posting period. It is conceded that Hutsonlacked test scores on two of the required examinations atthe time the posting of this job "came down "The evidence reveals further, and I find that Hutsonhad gone to the personnel office of the Company to take ALLIED FOOD WORKERS DIST. 103the two tests (which she later took obtaining satisfactoryscores) prior to the posting of the job and in ample timetomeet the requirements, but was told by managementthat she could not take the examinations then and wouldhave to return at a later date The first of the twoexaminations was taken on March 12, and the second onMarch 13, both too late to meet requirements Hutson'seffort to take the tests on the earlier date was notspecifically related to the job vacancy involved here, butwas made because she anticipated similar jobs would beavailable through the construction of a new plant and agreatly enlarged operationShe could have taken therequired examinations any time over a period of manyweeks prior to the posting of the job in question.There is no substantial dispute respecting any of thefindingssetforthinthe last two paragraphs. Thecomplaint does not run against the Employer and there isno evidence even tending to show collusion between theUnion and the Employer respecting the deferred dates forHutson's two examinations.The evidence further reveals, and I find, that the jobwas awarded to a union member, Charles T Jeter overwhom Hutson was senior. Other senior applicants werealso found not qualified. At the time the posting of thejob "came down" from the bulletin board Jeter, likeHutson, was also lacking in certain required test scoresThe collective-bargaining contract however provides asmodification of the rule requiring the applicant to havethe adequate scores before the end of the posting period,that if an applicant is away on excused absence during theposting period, and does not have adequate test scores, heshallhave 48 hours in which to take the tests and ifpossible obtain the satisfactory scores It is conceded thatduring the posting period for the job involved, Jeter wason excused sick leave. In the permissible time followingthe posting of the vacancy, he took the tests and obtainedthe proper scores, thus becoming the senior employeequalifiedand eligible for the promotion under theestablished rulesFailing to be awarded the job, Hutson filed thegrievance in which she sets out in abbreviated formessentiallywhat occurred as hereinbefore recited Sheinserted the word "discriminating" on the line of thegrievanceformprovidingforthe"allegedclauseviolation "No contract clause is specified and herallegation that there was discrimination does not indicatewhether it was by the Employer or the Union or bothAs appears from the foregoing recital of the evidence,and as I find and conclude, the award of the promotion toJeter was made according to the contract provisions, andthere was, therefore, no merit to Hutson's grievance. Asinthe case of the Warchol grievance, this one waswithdrawn by Onoray Davis on behalf of the Union, whenthe grievance came up for consideration by Davis assteward, and J. Luster, personnel representative.The Hutson grievance presents a problem not present intheWarchol grievance. It appears that Hutson hadenlisted the aid of a job steward in another department inconnectionwith her grievance -David Hobbs, apparently afriendHe had no authority in the matter but was willingto advise her He arranged a meeting, after the grievancehad been withdrawn, with high level management wherehe,Hobbs, and Hutson were present. Onoray Davis couldhave been present but was notWhen Hobbs was advisedby management at this meeting that the award of the jobhad been made according to the contract and that therewas no merit to the grievance, Hobbs seemed to have helda conflicting view and stated that the matter might have231to be taken to the Labor Board. This contrary view ofHobbs was held notwithstanding he acknowledged asequence of events in connection with Hutson's actionrespecting the tests and the other contract provisions,essentially as hereinbefore set out. He testified that in hiseffort to lend assistance to Hutson, he talked to Davis andaskedwhy he had not pressed the Hutson grievancefurther; and that Davis responded "he had no intentionsof fighting for any damn scabs " While the precise time ofthis statement cannot be fixed, the evidence indicates, andIfind, it occurred after Hutson had advised Hobbs thather grievance had been withdrawn.Davis denied that he made such a statement Resolutionof the credibility conflict cannot be made easily, but I findthatDavis didmake some such statement as thatattributed to him by Hobbs. The Davis denial was notmade with great conviction and there is a hint of evasioninhis somewhat loquacious statement on the subjectFurthermore the statement attributed to Davis is one thatquite naturally could be made under all the circumstancesinvolved, as hereafter appears.Notwithstandingmy finding thatDavismadesubstantially the statement attributed to him, I do notconclude it establishes that the Hutson grievance wasactuallywithdrawn because Hutson was not a unionmember.Significantly the Davis statement came after the fact ofthe withdrawal of the grievance. It therefore was not apartof the act of withdrawal. Even though it canreasonably be argued that the statement does reveal thepurpose and state of mind of Davis at the earlier time ofthewithdrawal of the grievance, in my judgment it ismuch less probative on the issues of the case than if it hadbeen made prior to the time or at the time of the act ofwithdrawal. Intermingled with the conclusion just stated isthe provocation Davis had for some such statement thatinevitably grew out of the circumstances in which it wasmade Thus he found himself in a conflict with anotherunion steward who lacked all official connection with theproblem. The situation at best was troublesome, without afellow union worker adding problems. Vexed as he musthave been when confronted by Hobbs on Hutson's behalf,it is understandable that he would resort to an expedientreason to support a decision made on a meritorious basisas hereinbefore set forth, when such reason, though notreal,would likely be most persuasive between unionmembers. The basic foundation of this viewpoint is ofcourse the fact that according to the record of evidenceintroduced in this case the Hutson grievance lacked meritand Davis had good reason not to process it beyond Step1.Inmy judgment the Davis "scab" statement madeunder the circumstances outlined, and resting on thesomewhat uncertain foundation of a difficult credibilityresolution, is not sufficiently substantial to support afinding of an unfair labor practice. It cannot overcome myconclusion, based on all the evidence that the grievancewas stopped at Step I because it lacked merit, and for noother reason. Because of the inadequacy of the evidenceadduced by the General Counsel this grievance, like thatof Warchol, should be and hereby is dismissed.III.CORRECTION OF TRANSCRIPTCounsel for the Respondent, pursuant to an orderheretofore entered, has proposed numerous corrections tothe transcript of testimony herein. Counsel for the GeneralCounsel has agreed that such corrections should be made;and good cause appears for making them. It is therefore 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDorderedthatallof the corrections noted in the'changed and corrected as fully as if said proposed changesRespondent'sProposedComplianceWithOrder forand corrections were written into and made parts of theCorrection of Transcript,dated August 9, 1968, be andsaid record of testimony herein.the same are hereby made; and the transcript is hereby